The appellant was convicted in the District Court of San Saba County for the offense of burglary, and his punishment assessed at two years in the penitentiary.
It was the contention of the state that the appellant broke into a shop upon the premises owned by one W. R. Ledbetter, which were then in the possession and under the control of T. U. Myers, and stole therefrom an anvil, blower and some blacksmithing tools which were later found in appellant's possession and identified as the property of the said Ledbetter; and that at the time when said articles were discovered in the possession of appellant, he stated and contended that he knew nothing about them and that they were on the premises when he moved there a short time previously. The appellant, upon the trial, contended, and testified to that effect, that he purchased the articles in question from a Mr. Hector, who was dead at the time of the trial but who had formerly been a renter on the Ledbetter premises. Appellant further testified that he took said articles from the shop on the premises, but contended that the door was open at the time.
The appellant, in bills of exception 2 and 3, complains of the action of the court in refusing to permit the witnesses, Hopson and Northcutt, to answer questions propounded to them relating to an alleged conversation with H. A. Hector regarding the sale of an anvil, vise and forge. These bills fail to set out or state the answers which would have been given by the witnesses to said questions, had they been permitted to reply, and therefore are insufficient to apprise this court of the alleged error complained of. Branch's Ann. P. C., Sec. 212, citing Harris v. State, 148 S.W. 1074; Fletcher v. State,153 S.W. 1134; also see Hennington v. State, 101 Tex. Crim. 12,274 S.W. 599.
In bill No. 4 the appellant complains of the action of the court in permitting the state to prove by the witness, Myers, that he *Page 462 
saw someone driving "a black, bald-faced mule to a wagon." This bill, as presented, shows no error, in that there is not a sufficient statement of the facts involved for this court to determine the supposed error complained of. Branch's Ann. P. C., Sec. 207, citing James v. State, 63 Tex.Crim. Rep.,138 S.W. 612; also see Kitchen v. State, 101 Tex.Crim. Rep.,276 S.W. 252.
The appellant contends that the evidence is insufficient to warrant his conviction. After a careful examination of the entire record, we are unable to reach the conclusion that the verdict of the jury was unauthorized by the evidence, and there being sufficient evidence to sustain the verdict, this court would be without authority to interfere with the finding of the jury thereon.
Finding no reversible error in the record, the judgment of the lower court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.